Title: General Orders, 5 September 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains saturday Septr 5th 1778.
            Parole Mount-Joy—C. Signs Maroneck Milton—
            
          
          The General expects agreeable to former orders that the whole Army is now prepared to
            move at the shortest notice—Circumstances may, very
            soon make it necessary.
          Coll Chambers is appointed to relieve Colonel Craige who is now Superintending the
            hospitals in Pennsylvania.
        